         Case 1:18-cv-08858-AJN Document 107 Filed 04/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                 4/16/21
SOUTHERN DISTRICT OF NEW YORK


  Basurto, et al.,

                           Plaintiffs,
                                                                             18-cv-08858 (AJN)
                     –v–
                                                                                   ORDER
  Eda Food Inc., et al.,

                           Defendants.



ALISON J. NATHAN, District Judge:

        The name provided in the proposed judgment does not appear to be a named Plaintiff in
this case. The parties have until April 19, 2021 to submit a letter explaining why the Plaintiff
named in the proposed judgment is not a named Plaintiff in the case or to submit a new proposed
judgment. Failure to comply with these instructions may result in a dismissal for a failure to
prosecute.


       SO ORDERED.

 Dated: April 16, 2021
        New York, New York                      ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                               1
